Name: Commission Implementing Decision (EU) 2019/1270 of 26 July 2019 amending the Annex to Implementing Decision 2014/709/EU concerning animal health control measures relating to African swine fever in certain Member States (notified under document C(2019) 5737) (Text with EEA relevance.)
 Type: Decision_IMPL
 Subject Matter: Europe;  means of agricultural production;  agricultural activity;  agricultural policy
 Date Published: 2019-07-29

 29.7.2019 EN Official Journal of the European Union L 200/44 COMMISSION IMPLEMENTING DECISION (EU) 2019/1270 of 26 July 2019 amending the Annex to Implementing Decision 2014/709/EU concerning animal health control measures relating to African swine fever in certain Member States (notified under document C(2019) 5737) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary checks applicable in intra-Union trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (3), and in particular Article 4(3) thereof, Whereas: (1) Commission Implementing Decision 2014/709/EU (4) lays down animal health control measures in relation to African swine fever in certain Member States, where there have been confirmed cases of that disease in domestic or feral pigs (the Member States concerned). The Annex to that Implementing Decision demarcates and lists certain areas of the Member States concerned in Parts I to IV thereof, differentiated by the level of risk based on the epidemiological situation as regards that disease. The Annex to Implementing Decision 2014/709/EU has been amended several times to take account of changes in the epidemiological situation in the Union as regards African swine fever that need to be reflected in that Annex. The Annex to Implementing Decision 2014/709/EU was last amended by Commission Implementing Decision (EU) 2019/1247 (5), following an instance of African swine fever in Poland, Bulgaria and Lithuania. (2) Since the date of adoption of Implementing Decision (EU) 2019/1247, there have been further instances of African swine fever in feral and domestic pigs in Bulgaria, Poland and Lithuania that also need to be reflected in the Annex to Implementing Decision 2014/709/EU. (3) In July 2019, one outbreak of African swine fever in domestic pigs was observed in the region of Ruse in Bulgaria in an area currently listed in Part I of the Annex to Implementing Decision 2014/709/EU. This outbreak of African swine fever in domestic pigs constitutes an increased level of risk which should be reflected in that Annex. Accordingly, this area of Bulgaria affected by African swine fever should be listed in Part III of the Annex to Implementing Decision 2014/709/EU instead of in Part I thereof. (4) In July 2019, one case of African swine fever in feral pigs was observed in the region of Silistra in Bulgaria in an area currently listed in Part I of the Annex to Implementing Decision 2014/709/EU. This case of African swine fever in feral pigs constitutes an increased level of risk which should be reflected in that Annex. Accordingly, this area of Bulgaria affected by African swine fever should be listed in Part II of the Annex to Implementing Decision 2014/709/EU instead of in Part I thereof. (5) In July 2019, three outbreaks of African swine fever in domestic pigs were observed in the districts of lubartowski, ciechanowski and sokoÃ owski in Poland in areas currently listed in Part II of the Annex to Implementing Decision 2014/709/EU. These outbreaks of African swine fever in domestic pigs constitute an increased level of risk which should be reflected in that Annex. Accordingly, these areas of Poland affected by African swine fever should be listed in Part III of the Annex to Implementing Decision 2014/709/EU instead of in Part II thereof. (6) In July 2019, one outbreak of African swine fever in domestic pigs was observed in the county of Alytus in Lithuania in an area currently listed in Part II of the Annex to Implementing Decision 2014/709/EU. This outbreak of African swine fever in domestic pigs constitutes an increased level of risk which should be reflected in that Annex. Accordingly, this area of Lithuania affected by African swine fever should be listed in Part III of the Annex to Implementing Decision 2014/709/EU instead of in Part II thereof. (7) In order to take account of recent developments in the epidemiological evolution of African swine fever in the Union, and in order to combat the risks associated with the spread of that disease in a proactive manner, new high-risk areas of a sufficient size should be demarcated for Bulgaria, Poland and Lithuania and duly listed in Parts I, II and III of the Annex to Implementing Decision 2014/709/EU. The Annex to Implementing Decision 2014/709/EU should therefore be amended accordingly. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 The Annex to Implementing Decision 2014/709/EU is replaced by the text set out in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 26 July 2019. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) OJ L 18, 23.1.2003, p. 11. (4) Commission Implementing Decision 2014/709/EU of 9 October 2014 concerning animal health control measures relating to African swine fever in certain Member States and repealing Implementing Decision 2014/178/EU (OJ L 295, 11.10.2014, p. 63). (5) Commission Implementing Decision (EU) 2019/1247 of 19 July 2019 amending the Annex to Implementing Decision 2014/709/EU concerning animal health control measures relating to African swine fever in certain Member States (OJ L 194, 22.7.2019, p. 27). ANNEX The Annex to Implementing Decision 2014/709/EU is replaced by the following: ANNEX PART I 1. Belgium The following areas in Belgium: in Luxembourg province:  the area is delimited clockwise by:  FrontiÃ ¨re avec la France,  Rue Mersinhat,  La N818 jusque son intersection avec la N83,  La N83 jusque son intersection avec la N884,  La N884 jusque son intersection avec la N824,  La N824 jusque son intersection avec Le Routeux,  Le Routeux,  Rue d'OrgÃ ©o,  Rue de la Vierre,  Rue du Bout-d'en-Bas,  Rue Sous l'Eglise,  Rue Notre-Dame,  Rue du Centre,  La N845 jusque son intersection avec la N85,  La N85 jusque son intersection avec la N40,  La N40 jusque son intersection avec la N802,  La N802 jusque son intersection avec la N825,  La N825 jusque son intersection avec la E25-E411,  La E25-E411 jusque son intersection avec la N40,  N40: Burnaimont, Rue de Luxembourg, Rue Ranci, Rue de la Chapelle,  Rue du Tombois,  Rue Du Pierroy,  Rue Saint-Orban,  Rue Saint-Aubain,  Rue des Cottages,  Rue de Relune,  Rue de Rulune,  Route de l'Ermitage,  N87: Route de Habay,  Chemin des Ecoliers,  Le Routy,  Rue Burgknapp,  Rue de la Halte,  Rue du Centre,  Rue de l'Eglise,  Rue du Marquisat,  Rue de la CarriÃ ¨re,  Rue de la Lorraine,  Rue du Beynert,  MillewÃ ©e,  Rue du Tram,  MillewÃ ©e,  N4: Route de Bastogne, Avenue de Longwy, Route de Luxembourg,  FrontiÃ ¨re avec le Grand-DuchÃ © de Luxembourg,  FrontiÃ ¨re avec la France,  La N87 jusque son intersection avec la N871 au niveau de Rouvroy,  La N871 jusque son intersection avec la N88,  La N88 jusque son intersection avec la rue Baillet Latour,  La rue Baillet Latour jusque son intersection avec la N811,  La N811 jusque son intersection avec la N88,  La N88 jusque son intersection avecla N883 au niveau d'Aubange,  La N883 jusque son intersection avec la N81 au niveau d'Aubange,  La N81 jusque son intersection avec la E25-E411,  La E25-E411 jusque son intersection avec la N40,  La N40 jusque son intersection avec la rue du Fet,  Rue du Fet,  Rue de l'Accord jusque son intersection avec la rue de la Gaume,  Rue de la Gaume jusque son intersection avec la rue des BruyÃ ¨res,  Rue des BruyÃ ¨res,  Rue de NeufchÃ ¢teau,  Rue de la Motte,  La N894 jusque son intersection avec la N85,  La N85 jusque son intersection avec la frontiÃ ¨re avec la France. 2. Bulgaria The following areas in Bulgaria: the whole region of Yambol, the whole region of Sliven, the whole region of Vidin, in the region of Sofia District: the whole municipality of Dragoman, the whole municipality of Svoge, the whole municipality of Botevgrad, the whole municipality of Etropole, the whole region of Lovech excluding the areas in Part III, the whole region of Burgas excluding the areas in Part III. 3. Estonia The following areas in Estonia:  Hiiu maakond. 4. Hungary The following areas in Hungary:  Borsod-AbaÃ ºj-ZemplÃ ©n megye 651100, 651300, 651400, 651500, 651610, 651700, 651801, 651802, 651803, 651900, 652000, 652200, 652300, 652601, 652602, 652603, 652700, 652900, 653000, 653100, 653200, 653300, 653401, 653403, 653500, 653600, 653700, 653800, 653900, 654000, 654201, 654202, 654301, 654302, 654400, 654501, 654502, 654600, 654700, 654800, 654900, 655000, 655100, 655200, 655300, 655500, 655600, 655700, 655800, 655901, 655902, 656000, 656100, 656200, 656300, 656400, 656600, 657300, 657400, 657500, 657600, 657700, 657800, 657900, 658000, 658201, 658202 Ã ©s 658403 kÃ ³dszÃ ¡mÃ º vadgazdÃ ¡lkodÃ ¡si egysÃ ©geinek teljes terÃ ¼lete,  HajdÃ º-Bihar megye 900750, 901250, 901260, 901270, 901350, 901551, 901560, 901570, 901580, 901590, 901650, 901660, 901750, 901950, 902050, 902150, 902250, 902350, 902450, 902550, 902650, 902660, 902670, 902750, 903250, 903650, 903750, 903850, 904350, 904750, 904760, 904850, 904860, 905360, 905450 Ã ©s 905550 kÃ ³dszÃ ¡mÃ º vadgazdÃ ¡lkodÃ ¡si egysÃ ©geinek teljes terÃ ¼lete,  Heves megye 702550, 703350, 703360, 703450, 703550, 703610, 703750, 703850, 703950, 704050, 704150, 704250, 704350, 704450, 704550, 704650, 704750, 704850, 704950, 705050, Ã ©s 705350 kÃ ³dszÃ ¡mÃ ºvadgazdÃ ¡lkodÃ ¡si egysÃ ©geinek teljes terÃ ¼lete,  JÃ ¡sz-Nagykun-Szolnok megye 750150, 750160, 750250, 750260, 750350, 750450, 750460, 750550, 750650, 750750, 750850, 750950, 751150, 752150 Ã ©s 755550 kÃ ³dszÃ ¡mÃ º vadgazdÃ ¡lkodÃ ¡si egysÃ ©geinek teljes terÃ ¼lete,  NÃ ³grÃ ¡d megye 552010, 552150, 552250, 552350, 552450, 552460, 552520, 552550, 552610, 552620, 552710, 552850, 552860, 552950, 552970, 553050, 553110, 553250, 553260, 553350, 553650, 553750, 553850, 553910 Ã ©s 554050 kÃ ³dszÃ ¡mÃ º vadgazdÃ ¡lkodÃ ¡si egysÃ ©geinek teljes terÃ ¼lete,  Pest megye 571250, 571350, 571550, 571610, 571750, 571760, 572250, 572350, 572550, 572850, 572950, 573360, 573450, 580050 Ã ©s 580450 kÃ ³dszÃ ¡mÃ º vadgazdÃ ¡lkodÃ ¡si egysÃ ©geinek teljes terÃ ¼lete,  Szabolcs-SzatmÃ ¡r-Bereg megye 851950, 852350, 852450, 852550, 852750, 853560, 853650, 853751, 853850, 853950, 853960, 854050, 854150, 854250, 854350, 855350, 855450, 855550, 855650, 855660 Ã ©s 855850 kÃ ³dszÃ ¡mÃ º vadgazdÃ ¡lkodÃ ¡si egysÃ ©geinek teljes terÃ ¼lete. 5. Latvia The following areas in Latvia:  Aizputes novada CÃ «ravas pagasta daÃ ¼a uz ziemeÃ ¼iem no autoceÃ ¼a 1192, LaÃ ¾as pagasta daÃ ¼a uz ziemeÃ ¼rietumiem no autoceÃ ¼a 1199 un uz ziemeÃ ¼iem no Padures autoceÃ ¼a,  Alsungas novads,  Durbes novada Dunalkas pagasta daÃ ¼a uz rietumiem no autoceÃ ¼iem P112, 1193 un 1192, un TadaiÃ ·u pagasts,  KuldÃ «gas novada Gudenieku pagasts,  PÃ vilostas novads,  StopiÃ u novada daÃ ¼a, kas atrodas uz rietumiem no autoceÃ ¼a V36, P4 un P5, Acones ielas, DauguÃ ¼upes ielas un DauguÃ ¼upÃ «tes,  Ventspils novada JÃ «rkalnes pagasts,  GrobiÃ as novads,  Rucavas novada Dunikas pagasts. 6. Lithuania The following areas in Lithuania:  Jurbarko rajono savivaldybÃ : SmalininkÃ ³ ir VieÃ ¡vilÃ s seniÃ «nijos,  KelmÃ s rajono savivaldybÃ : KelmÃ s, KelmÃ s apylinkiÃ ³, KraÃ ¾iÃ ³, KukeÃ iÃ ³ seniÃ «nijos dalis Ã ¯ pietus nuo kelio Nr. 2128 ir Ã ¯ vakarus nuo kelio Nr. 2106, LioliÃ ³, PakraÃ ¾anÃ io seniÃ «nijos, TytuvÃ nÃ ³ seniÃ «nijos dalis Ã ¯ vakarus ir Ã ¡iaurÃ nuo kelio Nr. 157 ir Ã ¯ vakarus nuo kelio Nr. 2105 ir TytuvÃ nÃ ³ apylinkiÃ ³ seniÃ «nijos dalis Ã ¯ Ã ¡iaurÃ nuo kelio Nr. 157 ir Ã ¯ vakarus nuo kelio Nr. 2105, ir Vaiguvos seniÃ «nijos,  PagÃ giÃ ³ savivaldybÃ ,  PlungÃ s rajono savivaldybÃ ,  RaseiniÃ ³ rajono savivaldybÃ : Girkalnio ir KalnujÃ ³ seniÃ «nijos dalis Ã ¯ Ã ¡iaurÃ nuo kelio Nr A1, NemakÃ ¡Ã iÃ ³, PaliepiÃ ³, RaseiniÃ ³, RaseiniÃ ³ miesto ir ViduklÃ s seniÃ «nijos,  Rietavo savivaldybÃ ,  Skuodo rajono savivaldybÃ ,  Ã ilalÃ s rajono savivaldybÃ ,  Ã ilutÃ s rajono savivaldybÃ : JuknaiÃ iÃ ³, KintÃ ³, Ã ilutÃ s ir UsÃ nÃ ³ seniÃ «nijos,  TauragÃ s rajono savivaldybÃ : LauksargiÃ ³, SkaudvilÃ s, TauragÃ s, MaÃ ¾onÃ ³, TauragÃ s miesto ir Ã ½ygaiÃ iÃ ³ seniÃ «nijos. 7. Poland The following areas in Poland: w wojewÃ ³dztwie warmiÃ sko-mazurskim: gmina Ruciane  Nida w powiecie piskim, czÃÃ Ã  gminy Ryn poÃ oÃ ¼ona na poÃ udnie od linii kolejowej Ã Ã czÃ cej miejscowoÃ ci GiÃ ¼ycko i KÃtrzyn w powiecie giÃ ¼yckim, gminy MikoÃ ajki, Piecki, czÃÃ Ã  gminy wiejskiej MrÃ gowo poÃ oÃ ¼ona na poÃ udnie od linii wyznaczonej przez drogÃ nr 16 biegnÃ cÃ od zachodniej granicy gminy do granicy miasta MrÃ gowo oraz na poÃ udnie od linii wyznaczonej przez drogÃ nr 59 biegnÃ cÃ od wschodniej granicy gminy do granicy miasta MrÃ gowo w powiecie mrÃ gowskim, gminy DÃ ºwierzuty, Pasym, Rozogi i Ã wiÃtajno w powiecie szczycieÃ skim, gminy Gronowo ElblÃ skie, Markusy, Rychliki, czÃÃ Ã  gminy ElblÃ g poÃ oÃ ¼ona na zachÃ ³dod zachodniej granicy powiatu miejskiego ElblÃ g i na pÃ ³Ã noc od linii wyznaczonej przez drogÃ nr 22 i czÃÃ Ã  gminy Tolkmicko niewymieniona w czÃÃ ci II zaÃ Ã cznika w powiecie elblÃ skim oraz strefa wÃ ³d przybrzeÃ ¼nych Zalewu WiÃ lanego i Zatoki ElblÃ skiej, gminy GietrzwaÃ d, Purda, Stawiguda, Jonkowo, Ã wiÃ tki i miasto Olsztyn w powiecie olsztyÃ skim, gminy Ã ukta, MiÃ akowo, MaÃ dyty, MiÃ omÃ yn i MorÃ g w powiecie ostrÃ ³dzkim, gmina Zalewo w powiecie iÃ awskim, w wojewÃ ³dztwie podlaskim: gminy Rudka, Wyszki, czÃÃ Ã  gminy BraÃ sk poÃ oÃ ¼ona na pÃ ³Ã noc od linii od linii wyznaczonej przez drogÃ nr 66 biegnÃ cÃ od wschodniej granicy gminy do granicy miasta BraÃ sk i miasto BraÃ sk w powiecie bielskim, gminy Kolno z miastem Kolno, MaÃ y PÃ ock i TuroÃ l w powiecie kolneÃ skim, gmina PoÃ wiÃtne w powiecie biaÃ ostockim, gminy Kulesze KoÃ cielne, Nowe Piekuty, Szepietowo, Klukowo, Wysokie Mazowieckie z miastem Wysokie Mazowieckie, CzyÃ ¼ew w powiecie wysokomazowieckim, gminy Miastkowo, NowogrÃ ³d, Ã niadowo i ZbÃ ³jna w powiecie Ã omÃ ¼yÃ skim, powiat zambrowski, w wojewÃ ³dztwie mazowieckim: powiat ostroÃ Ãcki, powiat miejski OstroÃ Ãka, powiat pÃ ocki, powiat sierpecki, powiat Ã ¼uromiÃ ski, gminy Andrzejewo, Boguty  Pianki, Brok, MaÃ kinia GÃ ³rna, Stary LubotyÃ , Szulborze Wielkie, WÃ sewo, ZarÃby KoÃ cielne i OstrÃ ³w Mazowiecka z miastem OstrÃ ³w Mazowiecka w powiecie ostrowskim, gminy Dzierzgowo, Lipowiec KoÃ cielny, RadzanÃ ³w, Stupsk, SzreÃ sk, SzydÃ owo, Wieczfnia KoÃ cielna, WiÃ niewo i czÃÃ Ã  gminy Strzegowo poÃ oÃ ¼ona na zachÃ ³d od linii wyznaczonej przez drogÃ nr 7 w powiecie mÃ awskim, powiat przasnyski, powiat makowski, gminy Gzy, Obryte, Zatory, PuÃ tusk i czÃÃ Ã  gminy Winnica poÃ oÃ ¼ona na wschÃ ³d od linii wyznaczonej przez drogÃ Ã Ã czÃ cÃ miejscowoÃ ci Bielany, Winnica i Pokrzywnica w powiecie puÃ tuskim, gminy BraÃ szczyk, DÃ ugosiodÃ o, RzÃ Ã nik, WyszkÃ ³w, Zabrodzie i czÃÃ Ã  gminy Somianka poÃ oÃ ¼ona na pÃ ³Ã noc od linii wyznaczonej przez drogÃ nr 62 w powiecie wyszkowskim, gminy JadÃ ³w, KlembÃ ³w, PoÃ wiÃtne, StrachÃ ³wkai TÃ uszcz w powiecie woÃ omiÃ skim, gminy Garbatka Letnisko, GniewoszÃ ³w i SieciechÃ ³w w powiecie kozienickim, gminy BaranÃ ³w i JaktorÃ ³w w powiecie grodziskim, powiat Ã ¼yrardowski, gminy Belsk DuÃ ¼y, BÃ ÃdÃ ³w, Goszczyn i Mogielnica w powiecie grÃ ³jeckim, gminy BiaÃ obrzegi, Promna, Stara BÃ otnica, WyÃ mierzyce i RadzanÃ ³w w powiecie biaÃ obrzeskim, gminy JedliÃ sk, JastrzÃbia i Pionki z miastem Pionki w powiecie radomskim, gminy IÃ Ã ³w, Nowa Sucha, Rybno, czÃÃ Ã  gminy Teresin poÃ oÃ ¼ona na poÃ udnie od linii wyznaczonej przez drogÃ nr 92, czÃÃ Ã  gminy wiejskiej Sochaczew poÃ oÃ ¼ona na poÃ udnie od linii wyznaczonej przez drogÃ nr 92 i czÃÃ Ã  miasta Sochaczew poÃ oÃ ¼ona na poÃ udniowy zachÃ ³d od linii wyznaczonej przez drogi nr 50 i 92 w powiecie sochaczewskim, gmina Policzna w powiecie zwoleÃ skim, gmina Solec nad WisÃ Ã w powiecie lipskim, w wojewÃ ³dztwie lubelskim: gminy NowodwÃ ³r, Ryki, UÃ ÃÃ ¼ i miasto DÃblin w powiecie ryckim, gmina Janowiec i czÃÃ Ã  gminy wiejskiej PuÃ awy poÃ oÃ ¼ona na zachÃ ³d od rzeki WisÃ y w powiecie puÃ awskim, gminy BeÃ Ã ¼yce, BorzechÃ ³w, Bychawa, Niedrzwica DuÃ ¼a, Konopnica, StrzyÃ ¼ewice, Wysokie, WojciechÃ ³w i Zakrzew w powiecie lubelskim, gminy AdamÃ ³w, MiÃ czyn, Radecznica, Sitno, KomarÃ ³w-Osada, KrasnobrÃ ³d, Ã abunie, SuÃ Ã ³w, Szczebrzeszyn, ZamoÃ Ã , Zwierzyniec i Radecznica w powiecie zamojskim, powiat miejski ZamoÃ Ã , gminy Chodel, Karczmiska, Ã aziska, Opole Lubelskie, Poniatowa i WilkÃ ³w w powiecie opolskim, gmina Ã »Ã ³Ã kiewka w powiecie krasnostawskim, gminy Krynice, Rachanie i Tarnawatka w powiecie tomaszowskim, gminy AleksandrÃ ³w, JÃ ³zefÃ ³w, Ã ukowa, Obsza, Tereszpol, Turobin, Frampol, Goraj w powiecie biÃ gorajskim, gminy KraÃ nik z miastem KraÃ nik, Szastarka, Trzydnik DuÃ ¼y, UrzÃdÃ ³w, WilkoÃ az i ZakrzÃ ³wek w powiecie kraÃ nickim, gminy Modliborzyce, Potok Wielki, ChrzanÃ ³w i Batorz w powiecie janowskim; w wojewÃ ³dztwie podkarpackim: gminy CieszanÃ ³w, Oleszyce, Stary DzikÃ ³w, Wielki Oczy i LubaczÃ ³w z miastem LubaczÃ ³w w powiecie lubaczowskim, gminy Laszki i WiÃ zownica w powiecie jarosÃ awskim, gminy Pysznica, Zaleszany i miasto Stalowa Wola w powiecie stalowowolskim, gmina Gorzyce w powiecie tarnobrzeskim; w wojewÃ ³dztwie Ã wiÃtokrzyskim: gminy TarÃ Ã ³w i OÃ ¼arÃ ³w w powiecie opatowskim, gminy Dwikozy, Zawichost i miasto Sandomierz w powiecie sandomierskim. 8. Romania The following areas in Romania:  JudeÃ ul Alba,  JudeÃ ul Cluj,  JudeÃ ul Harghita,  JudeÃ ul Hunedoara,  JudeÃ ul IaÃi cu restul comunelor care nu sunt incluse in partea II,  JudeÃ ul NeamÃ ,  Restul judeÃ ului MehedinÃ i care nu a fost inclus Ã ®n Partea III cu urmÃ toarele comune:  Comuna Garla Mare,  Hinova,  Burila Mare,  Gruia,  Pristol,  Dubova,  Municipiul Drobeta Turnu Severin,  EselniÃ a,  Salcia,  Devesel,  SviniÃ a,  GogoÃu,  Simian,  OrÃova,  ObÃ ¢rÃia Closani,  Baia de AramÃ ,  Bala,  FloreÃti,  BroÃteni,  Corcova,  Isverna,  Balta,  Podeni,  CireÃu,  IloviÃ a,  Ponoarele,  IlovÃ Ã ,  Patulele,  Jiana,  Iyvoru BÃ ¢rzii,  Malovat,  BÃ lvÃ neÃti,  BrezniÃ a Ocol,  Godeanu,  Padina Mare,  CorlÃ Ã el,  VÃ ¢nju Mare,  VÃ ¢njuleÃ ,  ObÃ ¢rÃia de CÃ ¢mp,  VÃ ¢nÃ tori,  Vladaia,  Punghina,  Cujmir,  OpriÃor,  DÃ ¢rvari,  CÃ zÃ neÃti,  Husnicioara,  Poroina Mare,  PruniÃor,  TÃ mna,  Livezile,  Rogova,  Voloiac,  SiseÃti,  Sovarna,  BÃ lÃ ciÃ a,  JudeÃ ul Gorj,  JudeÃ ul Suceava,  JudeÃ ul MureÃ,  JudeÃ ul Sibiu,  JudeÃ ul CaraÃ-Severin. PART II 1. Belgium The following areas in Belgium: in Luxembourg province:  the area is delimited clockwise by:  La frontiÃ ¨re avec la France au niveau de Florenville,  La N85 jusque son intersection avec la N894 au niveau de Florenville,  La N894 jusque son intersection avec larue de la Motte,  La rue de la Motte jusque son intersection avec la rue de NeufchÃ ¢teau,  La rue de NeufchÃ ¢teau,  La rue des BruyÃ ¨res jusque son intersection avec la rue de la Gaume,  La rue de la Gaume jusque son intersection avec la rue de l'Accord,  La rue de l'Accord,  La rue du Fet,  La N40 jusque son intersection avec la E25-E411,  La E25-E411 jusque son intersection avec la N81 au niveau de Weyler,  La N81 jusque son intersection avec la N883 au niveau d'Aubange,  La N883 jusque son intersection avec la N88 au niveau d'Aubange,  La N88 jusque son intersection avec la N811,  La N811 jusque son intersection avec la rue Baillet Latour,  La rue Baillet Latour jusque son intersection avec la N88,  La N88 jusque son intersection avec la N871,  La N871 jusque son intersection avec la N87 au niveau de Rouvroy,  La N87 jusque son intersection avec la frontiÃ ¨re avec la France. 2. Bulgaria The following areas in Bulgaria:  the whole region of Varna,  the whole region of Dobrich,  the whole region of Shumen. 3. Estonia The following areas in Estonia:  Eesti Vabariik (vÃ ¤lja arvatud Hiiu maakond). 4. Hungary The following areas in Hungary:  Heves megye 700150, 700250, 700260, 700350, 700450, 700460, 700550, 700650, 700750, 700850, 700860, 700950, 701050, 701111, 701150, 701250, 701350, 701550, 701560, 701650, 701750, 701850, 701950, 702050, 702150, 702250, 702260, 702350, 702450, 702750, 702850, 702950, 703050, 703150, 703250, 703370, 705150,705250, 705450,705510 Ã ©s 705610 kÃ ³dszÃ ¡mÃ º vadgazdÃ ¡lkodÃ ¡si egysÃ ©geinek teljes terÃ ¼lete,  Szabolcs-SzatmÃ ¡r-Bereg megye 850950, 851050, 851150, 851250, 851350, 851450, 851550, 851560, 851650, 851660, 851751, 851752, 852850, 852860, 852950, 852960, 853050, 853150, 853160, 853250, 853260, 853350, 853360, 853450, 853550, 854450, 854550, 854560, 854650, 854660, 854750, 854850, 854860, 854870, 854950, 855050, 855150, 855250, 855460, 855750, 855950, 855960, 856051, 856150, 856250, 856260, 856350, 856360, 856450, 856550, 856650, 856750, 856760, 856850, 856950, 857050, 857150, 857350, 857450, 857650, valamint 850150, 850250, 850260, 850350, 850450, 850550, 852050, 852150, 852250 Ã ©s 857550, tovÃ ¡bbÃ ¡ 850650, 850850, 851851 Ã ©s 851852 kÃ ³dszÃ ¡mÃ º vadgazdÃ ¡lkodÃ ¡si egysÃ ©geinek teljes terÃ ¼lete,  NÃ ³grÃ ¡d megye 550110, 550120, 550130, 550210, 550310, 550320, 550450, 550460, 550510, 550610, 550710, 550810, 550950, 551010, 551150, 551160, 551250, 551350, 551360, 551450, 551460, 551550, 551650, 551710, 551810, 551821,552360 Ã ©s 552960 kÃ ³dszÃ ¡mÃ º vadgazdÃ ¡lkodÃ ¡si egysÃ ©geinek teljes terÃ ¼lete,  Borsod-AbaÃ ºj-ZemplÃ ©n megye 650100, 650200, 650300, 650400, 650500, 650600, 650700, 650800, 650900, 651000, 651200, 652100, 655400, 656701, 656702, 656800, 656900, 657010, 657100, 658100, 658310, 658401, 658402, 658404, 658500, 658600, 658700, 658801, 658802, 658901, 658902, 659000, 659100, 659210, 659220, 659300, 659400, 659500, 659601, 659602, 659701, 659800, 659901, 660000, 660100, 660200, 660400, 660501, 660502, 660600 Ã ©s 660800, valamint 652400, 652500 Ã ©s 652800 kÃ ³dszÃ ¡mÃ º vadgazdÃ ¡lkodÃ ¡si egysÃ ©geinek teljes terÃ ¼lete,  HajdÃ º-Bihar megye 900150, 900250, 900350, 900450, 900550, 900650, 900660, 900670, 901850,900850, 900860, 900930, 900950, 901050, 901150, 901450, 902850, 902860, 902950, 902960, 903050, 903150, 903350, 903360, 903370, 903450, 903550, 904450, 904460, 904550, 904650 kÃ ³dszÃ ¡mÃ º vadgazdÃ ¡lkodÃ ¡si egysÃ ©geinek teljes terÃ ¼lete. 5. Latvia The following areas in Latvia:  ÃdaÃ ¾u novads,  Aizputes novada Kalvenes pagasts pagasta daÃ ¼a uz dienvidiem no autoceÃ ¼a A9,  Aglonas novads,  Aizkraukles novads,  AknÃ «stes novads,  Alojas novads,  AlÃ «ksnes novads,  Amatas novads,  Apes novads,  Auces novads,  BabÃ «tes novads,  Baldones novads,  Baltinavas novads,  Balvu novads,  Bauskas novads,  BeverÃ «nas novads,  BrocÃ nu novada BlÃ «denes pagasts, Remtes pagasta daÃ ¼a uz austrumiem no autoceÃ ¼a 1154 un P109,  Burtnieku novads,  Carnikavas novads,  CÃ su novads,  Cesvaines novads,  Ciblas novads,  Dagdas novads,  Daugavpils novads,  Dobeles novads,  Dundagas novads,  Durbes novada Durbes pagasta daÃ ¼a uz dienvidiem no dzelzceÃ ¼a lÃ «nijas Jelgava-LiepÃ ja,  Engures novads,  Ã rgÃ ¼u novads,  Garkalnes novads,  Gulbenes novads,  Iecavas novads,  IkÃ ¡Ã ·iles novads,  IlÃ «kstes novads,  InÃ ukalna novads,  Jaunjelgavas novads,  Jaunpiebalgas novads,  Jaunpils novads,  JÃ kabpils novads,  Jelgavas novads,  Kandavas novads,  KÃ rsavas novads,  Ã ¶eguma novads,  Ã ¶ekavas novads,  KocÃ nu novads,  Kokneses novads,  KrÃ slavas novads,  Krimuldas novads,  Krustpils novads,  KuldÃ «gas novada Ã doles, Ã ªvandes, Padures, Rendas, Kabiles, Rumbas, KurmÃ les, PelÃ u, SnÃ peles, Turlavas, Laidu un VÃ rmes pagasts, KuldÃ «gas pilsÃ ta,  LielvÃ rdes novads,  LÃ «gatnes novads,  LimbaÃ ¾u novads,  LÃ «vÃ nu novads,  LubÃ nas novads,  Ludzas novads,  Madonas novads,  MÃ lpils novads,  MÃ rupes novads,  Mazsalacas novads,  MÃ rsraga novads,  NaukÃ ¡Ã nu novads,  Neretas novads,  Ogres novads,  Olaines novads,  Ozolnieku novads,  PÃ rgaujas novads,  PÃ ¼aviÃ u novads,  PreiÃ ¼u novads,  Priekules novads,  PriekuÃ ¼u novads,  Raunas novads,  republikas pilsÃ ta Daugavpils,  republikas pilsÃ ta Jelgava,  republikas pilsÃ ta JÃ kabpils,  republikas pilsÃ ta JÃ «rmala,  republikas pilsÃ ta RÃ zekne,  republikas pilsÃ ta Valmiera,  RÃ zeknes novads,  RiebiÃ u novads,  Rojas novads,  RopaÃ ¾u novads,  RugÃ ju novads,  RundÃ les novads,  RÃ «jienas novads,  SalacgrÃ «vas novads,  Salas novads,  Salaspils novads,  Saldus novada Novadnieku, KursÃ «Ã ¡u, ZvÃ rdes, PampÃ Ã ¼u, Ã Ã ·Ã des, NÃ «grandes, ZaÃ as, Ezeres, Rubas, Jaunauces un Vadakstes pagasts,  Saulkrastu novads,  SÃ jas novads,  Siguldas novads,  SkrÃ «veru novads,  Skrundas novads,  Smiltenes novads,  StopiÃ u novada daÃ ¼a, kas atrodas uz austrumiem no autoceÃ ¼a V36, P4 un P5, Acones ielas, DauguÃ ¼upes ielas un DauguÃ ¼upÃ «tes,  StrenÃ u novads,  Talsu novads,  TÃ rvetes novads,  Tukuma novads,  VaiÃ odes novads,  Valkas novads,  VarakÃ ¼Ã nu novads,  VÃ rkavas novads,  Vecpiebalgas novads,  Vecumnieku novads,  Ventspils novada Ances, TÃ rgales, Popes, VÃ rves, UÃ ¾avas, Piltenes, Puzes, Ziru, UgÃ les, Usmas un ZlÃ ku pagasts, Piltenes pilsÃ ta,  ViesÃ «tes novads,  ViÃ ¼akas novads,  ViÃ ¼Ã nu novads,  Zilupes novads. 6. Lithuania The following areas in Lithuania:  Alytaus miesto savivaldybÃ ,  Alytaus rajono savivaldybÃ : Alytaus, AlovÃ s, ButrimoniÃ ³, DaugÃ ³, NemunaiÃ io, PivaÃ ¡iÃ «nÃ ³, Punios, RaitininkÃ ³ seniÃ «nijos,  AnykÃ ¡Ã iÃ ³ rajono savivaldybÃ ,  AkmenÃ s rajono savivaldybÃ : Ventos ir PapilÃ s seniÃ «nijos,  BirÃ ¾Ã ³ miesto savivaldybÃ ,  BirÃ ¾Ã ³ rajono savivaldybÃ ,  DruskininkÃ ³ savivaldybÃ ,  ElektrÃ nÃ ³ savivaldybÃ ,  Ignalinos rajono savivaldybÃ ,  Jonavos rajono savivaldybÃ ,  JoniÃ ¡kio rajono savivaldybÃ : KepaliÃ ³, KriukÃ ³, SaugÃ laukio ir SatkÃ «nÃ ³ seniÃ «nijos,  Jurbarko rajono savivaldybÃ ,  KaiÃ ¡iadoriÃ ³ rajono savivaldybÃ ,  Kalvarijos savivaldybÃ : AkmenynÃ ³, Liubavo, Kalvarijos seniÃ «nijos dalis Ã ¯ pietus nuo kelio Nr. 131 ir Ã ¯ pietus nuo kelio Nr. 200 ir SangrÃ «dos seniÃ «nijos,  Kauno miesto savivaldybÃ ,  Kauno rajono savivaldybÃ : BabtÃ ³, Batniavos, Ã ekiÃ ¡kÃ s, Domeikavos, Garliavos, Garliavos apylinkiÃ ³, KarmÃ lavos, Kulautuvos, LapiÃ ³, Linksmakalnio, NeveroniÃ ³, Raudondvario, RokÃ ³, SamylÃ ³, Taurakiemio, UÃ ¾liedÃ ¾iÃ ³, VandÃ ¾iogalos, Vilkijos ir Vilkijos apylinkiÃ ³ seniÃ «nijos,  KelmÃ s rajono savivaldybÃ : TytuvÃ nÃ ³ seniÃ «nijos dalis Ã ¯ rytus ir pietus nuo kelio Nr. 157 ir Ã ¯ rytus nuo kelio Nr. 2105 ir TytuvÃ nÃ ³ apylinkiÃ ³ seniÃ «nijos dalis Ã ¯ pietus nuo kelio Nr. 157 ir Ã ¯ rytus nuo kelio Nr. 2105, UÃ ¾venÃ io, KukeÃ iÃ ³ dalis Ã ¯ Ã ¡iaurÃ nuo kelio Nr. 2128 ir Ã ¯ rytus nuo kelio Nr. 2106, ir Ã aukÃ nÃ ³ seniÃ «nijos,  KÃ dainiÃ ³ rajono savivaldybÃ ,  KupiÃ ¡kio rajono savivaldybÃ ,  LazdijÃ ³ rajono savivaldybÃ : BÃ «dvieÃ io, KapÃ iamieÃ ¡Ã io, KuÃ iÃ «nÃ ³ ir NoragÃ liÃ ³ seniÃ «nijos,  MarijampolÃ s savivaldybÃ : DeguÃ iÃ ³, MokolÃ ³ ir Narto seniÃ «nijos,  MaÃ ¾eikiÃ ³ rajono savivaldybÃ : Ã erkÃ ¡nÃ nÃ ³, Sedos ir Ã ½idikÃ ³ seniÃ «nijos,  MolÃ tÃ ³ rajono savivaldybÃ ,  Pakruojo rajono savivaldybÃ ,  PanevÃ Ã ¾io rajono savivaldybÃ ,  PanevÃ Ã ¾io miesto savivaldybÃ ,  Pasvalio rajono savivaldybÃ ,  RadviliÃ ¡kio rajono savivaldybÃ ,  PrienÃ ³ rajono savivaldybÃ : StakliÃ ¡kiÃ ³ ir VeiveriÃ ³ seniÃ «nijos  RaseiniÃ ³ rajono savivaldybÃ : Ariogalos, Betygalos, PagojukÃ ³, Ã iluvos,KalnujÃ ³ seniÃ «nijos ir Girkalnio seniÃ «nijos dalis Ã ¯ pietus nuo kelio Nr. A1,  RokiÃ ¡kio rajono savivaldybÃ ,  Ã akiÃ ³ rajono savivaldybÃ : BarzdÃ ³, GriÃ ¡kabÃ «dÃ ¾io, KiduliÃ ³, Kudirkos NaumiesÃ io, LekÃ Ã iÃ ³, SintautÃ ³, SlavikÃ ³. Sudargo, Ã ½virgÃ ¾daiÃ iÃ ³ seniÃ «nijos ir KriÃ «kÃ ³ seniÃ «nijos dalis Ã ¯ rytus nuo kelio Nr. 3804, LukÃ ¡iÃ ³ seniÃ «nijos dalis Ã ¯ rytus nuo kelio Nr. 3804, Ã akiÃ ³ seniÃ «nijos dalis Ã ¯ pietus nuo kelio Nr. 140 ir Ã ¯ pietvakarius nuo kelio Nr. 137  Ã alÃ ininkÃ ³ rajono savivaldybÃ ,  Ã iauliÃ ³ miesto savivaldybÃ ,  Ã iauliÃ ³ rajono savivaldybÃ : Ã iauliÃ ³ kaimiÃ ¡koji seniÃ «nija,  Ã ilutÃ s rajono savivaldybÃ : RusnÃ s seniÃ «nija,  Ã irvintÃ ³ rajono savivaldybÃ ,  Ã venÃ ioniÃ ³ rajono savivaldybÃ ,  TauragÃ s rajono savivaldybÃ : BatakiÃ ³ ir GaurÃ s seniÃ «nijos,  TelÃ ¡iÃ ³ rajono savivaldybÃ ,  TrakÃ ³ rajono savivaldybÃ ,  UkmergÃ s rajono savivaldybÃ ,  Utenos rajono savivaldybÃ ,  VarÃ nos rajono savivaldybÃ ,  Vilniaus miesto savivaldybÃ ,  Vilniaus rajono savivaldybÃ ,  VilkaviÃ ¡kio rajono savivaldybÃ :BartninkÃ ³, GraÃ ¾iÃ ¡kiÃ ³, KeturvalakiÃ ³, KybartÃ ³, KlausuÃ iÃ ³, Pajevonio, Ã eimenos, VilkaviÃ ¡kio miesto, Virbalio, ViÃ ¡tyÃ io seniÃ «nijos,  Visagino savivaldybÃ ,  ZarasÃ ³ rajono savivaldybÃ . 7. Poland The following areas in Poland: w wojewÃ ³dztwie warmiÃ sko-mazurskim: gminy Kalinowo, Prostki i gmina wiejska EÃ k w powiecie eÃ ckim, gminy Godkowo, Milejewo, MÃ ynary, PasÃ Ãk, czÃÃ Ã  gminy ElblÃ g poÃ oÃ ¼ona na poÃ udnie od linii wyznaczonej przez drogÃ nr 22 oraz na poÃ udnie i na poÃ udniowy wschÃ ³d od granicy powiatu miejskiego ElblÃ g, i czÃÃ Ã  obszaru lÃ dowego gminy Tolkmicko poÃ oÃ ¼ona na poÃ udnie od linii brzegowej Zalewu WiÃ lanego i Zatoki ElblÃ skiej do granicy z gminÃ wiejskÃ ElblÃ g w powiecie elblÃ skim, powiat miejski ElblÃ g, powiat goÃ dapski, gmina Wieliczki w powiecie oleckim, gminy Orzysz, BiaÃ a Piska i Pisz w powiecie piskim, gminy GÃ ³rowo IÃ aweckie z miastem GÃ ³rowo IÃ aweckie i Bisztynek w powiecie bartoszyckim, gminy Kolno, Jeziorany, Barczewo, Biskupiec, Dywity i Dobre Miasto w powiecie olsztyÃ skim, powiat braniewski, gmina Reszel, czÃÃ Ã  gminy KÃtrzyn poÃ oÃ ¼ona na poÃ udnie od linii kolejowej Ã Ã czÃ cej miejscowoÃ ci GiÃ ¼ycko i KÃtrzyn biegnÃ cej do granicy miasta KÃtrzyn, na zachÃ ³d od linii wyznaczonej przez drogÃ nr 591 biegnÃ cÃ od miasta KÃtrzyn do pÃ ³Ã nocnej granicy gminy oraz na zachÃ ³d i na poÃ udnie od zachodniej i poÃ udniowej granicy miasta KÃtrzyn, miasto KÃtrzyn i czÃÃ Ã  gminy Korsze poÃ oÃ ¼ona na poÃ udnie od linii wyznaczonej przez drogÃ biegnÃ cÃ od wschodniej granicy Ã Ã czÃ cÃ miejscowoÃ ci Krelikiejmy i SÃ toczno i na wschÃ ³d od linii wyznaczonej przez drogÃ Ã Ã czÃ cÃ miejscowoÃ ci SÃ toczno, Sajna Wielka biegnÃ cÃ do skrzyÃ ¼owania z drogÃ nr 590 w miejscowoÃ ci Glitajny, a nastÃpnie na wschÃ ³d od drogi nr 590 do skrzyÃ ¼owania z drogÃ nr 592 i na poÃ udnie od linii wyznaczonej przez drogÃ nr 592 biegnÃ cÃ od zachodniej granicy gminy do skrzyÃ ¼owania z drogÃ nr 590 w powiecie kÃtrzyÃ skim, gminy Lidzbark WarmiÃ ski z miastem Lidzbark WarmiÃ ski, Lubomino, Orneta i czÃÃ Ã  gminy Kiwity poÃ oÃ ¼ona na poÃ udnie od linii wyznaczonej przez drogÃ nr 513 w powiecie lidzbarskim, gmina Sorkwity i czÃÃ Ã  gminy wiejskiej MrÃ gowo poÃ oÃ ¼ona na pÃ ³Ã noc od linii wyznaczonej przez drogÃ nr 16 biegnÃ cÃ od zachodniej granicy gminy do granicy miasta MrÃ gowo oraz na pÃ ³Ã noc od linii wyznaczonej przez drogÃ nr 59 biegnÃ cÃ od wschodniej granicy gminy do granicy miasta MrÃ gowo w powiecie mrÃ gowskim; w wojewÃ ³dztwie podlaskim: powiat grajewski, powiat moniecki, powiat sejneÃ ski, gminy Ã omÃ ¼a, PiÃ tnica, Jedwabne, PrzytuÃ y i Wiznaw powiecie Ã omÃ ¼yÃ skim, powiat miejski Ã omÃ ¼a, gminy Dziadkowice, Grodzisk, Mielnik, Nurzec-Stacja i Siemiatycze z miastem Siemiatycze w powiecie siemiatyckim, gminy BiaÃ owieÃ ¼a, CzyÃ ¼e, Narew, Narewka, HajnÃ ³wka z miastem HajnÃ ³wka i czÃÃ Ã  gminy Dubicze Cerkiewne poÃ oÃ ¼ona na pÃ ³Ã nocny wschÃ ³d od linii wyznaczonej przez drogÃ nr 1654B w powiecie hajnowskim, gminy Kobylin-Borzymy i SokoÃ y w powiecie wysokomazowieckim, gminy Grabowo i Stawiski w powiecie kolneÃ skim, gminy Czarna BiaÃ ostocka, Dobrzyniewo DuÃ ¼e, GrÃ ³dek, Juchnowiec KoÃ cielny, Ã apy, MichaÃ owo, SupraÃ l, SuraÃ ¼, TuroÃ Ã  KoÃ cielna, Tykocin, WasilkÃ ³w, ZabÃ udÃ ³w, Zawady i Choroszcz w powiecie biaÃ ostockim, miasto Bielsk Podlaski, czÃÃ Ã  gminy Bielsk Podlaski poÃ oÃ ¼ona na zachÃ ³d od linii wyznaczonej przez drogÃ nr 19 biegnÃ cÃ od poÃ udniowo-zachodniej granicy gminy do granicy miasta Bielsk Podlaski, na pÃ ³Ã noc od linii wyznaczonej przez drogÃ nr 689 biegnÃ cÃ od wschodniej granicy gminy do wschodniej granicy miasta Bielsk Podlaski oraz na pÃ ³Ã noc i pÃ ³Ã nocny zachÃ ³d od granicy miasta Bielsk Podlaski, czÃÃ Ã  gminy BoÃ ki poÃ oÃ ¼ona na zachÃ ³d od linii od linii wyznaczonej przez drogÃ nr 19 i czÃÃ Ã  gminy BraÃ sk poÃ oÃ ¼ona na poÃ udnie od linii od linii wyznaczonej przez drogÃ nr 66 biegnÃ cÃ od wschodniej granicy gminy do granicy miasta BraÃ sk w powiecie bielskim, powiat suwalski, powiat miejski SuwaÃ ki, powiat augustowski, powiat sokÃ ³lski, powiat miejski BiaÃ ystok; w wojewÃ ³dztwie mazowieckim: gminy Korczew, KotuÃ , Paprotnia, Przesmyki, Wodynie, SkÃ ³rzec, Mokobody, Mordy, Siedlce, SuchoÃ ¼ebry i Zbuczyn w powiecie siedleckim, powiat miejski Siedlce, gminy Bielany, CeranÃ ³w, KosÃ ³w Lacki, Repki i gmina wiejska SokoÃ Ã ³w Podlaski w powiecie sokoÃ owskim, powiat wÃgrowski, powiat Ã osicki, gminy Grudusk, OpinogÃ ³ra GÃ ³rna, GoÃ ymin-OÃ rodek i czÃÃ Ã  gminy Glinojeck poÃ oÃ ¼ona na zachÃ ³d od linii wyznaczonej przez drogÃ nr 7 w powiecie ciechanowskim, gminy BrochÃ ³w, MÃ odzieszyn, czÃÃ Ã  gminy Teresin poÃ oÃ ¼ona na pÃ ³Ã noc od linii wyznaczonej przez drogÃ nr 92, czÃÃ Ã  gminy wiejskiej Sochaczew poÃ oÃ ¼ona na pÃ ³Ã noc od linii wyznaczonej przez drogÃ nr 92 i czÃÃ Ã  miasta Sochaczew poÃ oÃ ¼ona na pÃ ³Ã nocny wschÃ ³d od linii wyznaczonej przez drogi nr 50 i 92 w powiecie sochaczewskim, powiat nowodworski, powiat pÃ oÃ ski, gminy Pokrzywnica, Ã wiercze i czÃÃ Ã  gminy Winnica poÃ oÃ ¼ona na zachÃ ³d od linii wyznaczonej przez drogÃ Ã Ã czÃ cÃ miejscowoÃ ci Bielany, Winnica i Pokrzywnica w powiecie puÃ tuskim, gminy DÃ brÃ ³wka, KobyÃ ka, Marki, Radzymin, WoÃ omin, Zielonka i ZÃ bki w powiecie woÃ omiÃ skim, czÃÃ Ã  gminy Somianka poÃ oÃ ¼ona na poÃ udnie od linii wyznaczonej przez drogÃ nr 62 w powiecie wyszkowskim, gminy Borowie, Garwolin z miastem Garwolin, GÃ ³rzno, MiastkÃ ³w KoÃ cielny, ParysÃ ³w, Pilawa, TrojanÃ ³w, Ã »elechÃ ³w, czÃÃ Ã  gminy Wilga poÃ oÃ ¼ona na pÃ ³Ã noc od linii wyznaczonej przez rzekÃ Wilga biegnÃ cÃ od wschodniej granicy gminy do ujÃ cia do rzeki WisÃ y w powiecie garwoliÃ skim, powiat otwocki, powiat warszawski zachodni, powiat legionowski, powiat piaseczyÃ ski, powiat pruszkowski, gminy ChynÃ ³w, GrÃ ³jec, Jasieniec, Pniewy i Warkaw powiecie grÃ ³jeckim, gminy MilanÃ ³wek, Grodzisk Mazowiecki, Podkowa LeÃ na i Ã »abia Wola w powiecie grodziskim, gminy GrabÃ ³w nad PilicÃ , Magnuszew, GÃ owaczÃ ³w, Kozienice w powiecie kozienickim, gmina Stromiec w powiecie biaÃ obrzeskim, powiat miejski Warszawa; w wojewÃ ³dztwie lubelskim: gminy JanÃ ³w Podlaski, KodeÃ , Tuczna, LeÃ na Podlaska, Rossosz, Ã omazy, KonstantynÃ ³w, Piszczac, Rokitno, BiaÃ a Podlaska, Zalesie, Terespol z miastem Terespol, DrelÃ ³w, MiÃdzyrzec Podlaski z miastem MiÃdzyrzec Podlaski w powiecie bialskim, powiat miejski BiaÃ a Podlaska, gminy MarkuszÃ ³w, NaÃ ÃczÃ ³w, Kazimierz Dolny, KoÃ skowola, KurÃ ³w, WÃ wolnica, Ã »yrzyn, BaranÃ ³w, czÃÃ Ã  gminy wiejskiej PuÃ awy poÃ oÃ ¼ona na wschÃ ³d od rzeki WisÃ y i miasto PuÃ awy w powiecie puÃ awskim, gminy KÃ oczew i StÃÃ ¼yca w powiecie ryckim; gminy Stoczek Ã ukowski z miastem Stoczek Ã ukowski, Wola MysÃ owska, TrzebieszÃ ³w, Stanin, czÃÃ Ã  gminy wiejskiej Ã ukÃ ³w poÃ oÃ ¼ona na wschÃ ³d od linii wyznaczonej przez drogÃ nr 63 biegnÃ cÃ od pÃ ³Ã nocnej granicy gminy do granicy miasta Ã ukÃ ³w i na pÃ ³Ã noc od linii wyznaczonej przez drogÃ nr 806 biegnÃ cÃ od wschodniej granicy miasta Ã ukÃ ³w do wschodniej granicy gminy wiejskiej Ã ukÃ ³w i miasto Ã ukÃ ³w w powiecie Ã ukowskim, gminy JabÃ onna, KrzczonÃ ³w i GarbÃ ³w w powiecie lubelskim, gminy Rybczewice i Piaski w powiecie Ã widnickim, gminy FajsÃ awice i czÃÃ Ã  gminy Ã opiennik GÃ ³rny poÃ oÃ ¼ona na zachÃ ³d od linii wyznaczonej przez drogÃ nr 17 w powiecie krasnostawskim, gminy DoÃ hobyczÃ ³w, Mircze, Trzeszczany, Werbkowice i czÃÃ Ã  gminy wiejskiej HrubieszÃ ³w poÃ oÃ ¼ona na poÃ udnie od linii wyznaczonej przez drogÃ nr 844 oraz na poÃ udnie od linii wyznaczonej przez drogÃ nr 74 i miasto HrubieszÃ ³w w powiecie hrubieszowskim, Ã aszczÃ ³w, Telatyn, Tyszowce i UlhÃ ³wek w powiecie tomaszowskim, czÃÃ Ã  gminy WojsÃ awice poÃ oÃ ¼ona na zachÃ ³d od linii wyznaczonej przez drogÃ biegnÃ cÃ od pÃ ³Ã nocnej granicy gminy przez miejscowoÃ Ã  WojsÃ awice do poÃ udniowej granicy gminy w powiecie cheÃ mskim, gmina Grabowiec i czÃÃ Ã  gminy SkierbieszÃ ³w poÃ oÃ ¼ona na wschÃ ³d od linii wyznaczonej przez drogÃ nr 843 w powiecie zamojskim, gminy Annopol, Dzierzkowice i GoÃ cieradÃ ³w w powiecie kraÃ nickim, gmina JÃ ³zefÃ ³w nad WisÃ Ã w powiecie opolskim, w wojewÃ ³dztwie podkarpackim: gminy RadomyÃ l nad Sanem i ZaklikÃ ³w w powiecie stalowowolskim, gmina Horyniec-ZdrÃ ³j w powiecie lubaczowskim. 8. Romania The following areas in Romania:  Restul judeÃ ului MaramureÃ care nu a fost inclus Ã ®n Partea III cu urmÃ toarele comune:  Comuna ViÃeu de Sus,  Comuna Moisei,  Comuna BorÃa,  Comuna OarÃ a de Jos,  Comuna Suciu de Sus,  Comuna Coroieni,  Comuna TÃ ¢rgu LÃ puÃ,  Comuna Vima MicÃ ,  Comuna Boiu Mare,  Comuna Valea Chioarului,  Comuna Ulmeni,  Comuna BÃ seÃti,  Comuna Baia Mare,  Comuna TÃ uÃ ii MagherÃ uÃ,  Comuna CicÃ rlÃ u,  Comuna Seini,  Comuna Ardusat,  Comuna Farcasa,  Comuna Salsig,  Comuna Asuaju de Sus,  Comuna BÃ iÃ a de sub Codru,  Comuna Bicaz,  Comuna Grosi,  Comuna Recea,  Comuna Baia Sprie,  Comuna Sisesti,  Comuna Cernesti,  Copalnic MÃ nÃ stur,  Comuna DumbrÃ viÃ a,  Comuna Cupseni,  Comuna ÃomcuÃ a Mare,  Comuna SacaleÃeni,  Comuna Remetea Chioarului,  Comuna MireÃu Mare,  Comuna AriniÃ,  JudeÃ ul BistriÃ a-NÃ sÃ ud,  JudeÃ ul IaÃi cu urmÃ toarele comune:  Bivolari,  TrifeÃti,  Probota,  Movileni,  Ã igÃ naÃi,  Popricani,  Victoria,  GolÃ eÃti,  Aroneanu,  IaÃi,  Rediu,  Miroslava,  BÃ ¢rnova,  Ciurea,  MogoseÃti,  Grajduri,  ScÃ ¢nteia,  Scheia,  DobrovÃ Ã ,  Schitu Duca,  TuÃ ora,  TomeÃti,  Bosia,  PrisÃ cani,  Osoi,  Costuleni,  RÃ ducÃ neni,  DolheÃti,  Gorban,  CiorteÃti,  MoÃna,  CozmeÃti,  GrozeÃti,  Holboca. PART III 1. Bulgaria The following areas in Bulgaria: the whole region of Montana, the whole region of Ruse, the whole region of Razgrad, the whole region of Silistra, the whole region of Pleven, the whole region of Vratza, the whole region of Targovishte, in the region of Lovech: within municipality of Lovech: Bahovitsa, Vladinya, Goran, Devetaki, Doyrentsi, Drenov, Yoglav, Lisets, Slavyani, Slatina, Smochan, within municipality of Lukovit: Bezhanovo, Dermantsi, Karlukovo, Lukovit, Petrevene, Todorichene, Aglen, within municipality of Ugarchin: Dragana, Katunets, in the region of Veliko Tarnovo: the whole municipality of Svishtov, the whole municipality of Pavlikeni the whole municipality of Polski Trambesh the whole municipality of Strajitsa, in Burgas region: the whole municipality of Burgas, the whole municipality of Kameno, the whole municipality of Malko Tarnovo, the whole municipality of Primorsko, the whole municipality of Sozopol, the whole municipality of Sredets, the whole municipality of Tsarevo. 2. Latvia The following areas in Latvia:  Aizputes novada Aizputes pagasts, CÃ «ravas pagasta daÃ ¼a uz dienvidiem no autoceÃ ¼a 1192, Kazdangas pagasts, Kalvenes pagasta daÃ ¼a uz ziemeÃ ¼iem no autoceÃ ¼a A9, LaÃ ¾as pagasta dienvidaustrumu daÃ ¼a un pagasta daÃ ¼a uz dienvidaustrumiem no autoceÃ ¼a 1199 un uz dienvidiem no Padures autoceÃ ¼a, Aizputes pilsÃ ta,  Durbes novada Vecpils pagasts, Durbes pagasta daÃ ¼a uz ziemeÃ ¼iem no dzelzceÃ ¼a lÃ «nijas Jelgava-LiepÃ ja, Dunalkas pagasta daÃ ¼a uz austrumiem no autoceÃ ¼iem P112, 1193 un 1192, Durbes pilsÃ ta,  BrocÃ nu novada Cieceres un GaiÃ ·u pagasts, Remtes pagasta daÃ ¼a uz rietumiem no autoceÃ ¼a 1154 un P109, BrocÃ nu pilsÃ ta,  Saldus novada Saldus, ZirÃ u, LutriÃ u un JaunlutriÃ u pagasts, Saldus pilsÃ ta. 3. Lithuania The following areas in Lithuania:  AkmenÃ s rajono savivaldybÃ : AkmenÃ s, KruopiÃ ³, Naujosios AkmenÃ s kaimiÃ ¡koji ir Naujosios AkmenÃ s miesto seniÃ «nijos,  Alytaus rajono savivaldybÃ : Simno sen, Krokialaukio ir Miroslavo seniÃ «nijos,  BirÃ ¡tono savivaldybÃ ,  JoniÃ ¡kio rajono savivaldybÃ :GaiÃ ¾aiÃ iÃ ³, GatauÃ iÃ ³, JoniÃ ¡kio, RudiÃ ¡kiÃ ³, Skaistgirio, Ã ½agarÃ s seniÃ «nijos,  Kalvarijos savivaldybÃ : Kalvarijos seniÃ «nijos dalis Ã ¯ Ã ¡iaurÃ nuo kelio Nr. 131 ir Ã ¯ Ã ¡iaurÃ nuo kelio Nr. 200,  Kauno rajono savivaldybÃ : Akademijos, AlÃ ¡Ã nÃ ³, EÃ ¾erÃ lio, KaÃ erginÃ s, RingaudÃ ³ ir ZapyÃ ¡kio seniÃ «nijos,  KazlÃ ³ Rudos savivaldybÃ : Antanavo, KazlÃ ³ Rudos, JankÃ ³ ir PlutiÃ ¡kiÃ ³ seniÃ «nijos,  LazdijÃ ³ rajono savivaldybÃ : Krosnos, LazdijÃ ³ miesto, LazdijÃ ³, SeirijÃ ³, Ã eÃ ¡tokÃ ³, Ã venteÃ ¾erio ir VeisiejÃ ³ seniÃ «nijos,  MarijampolÃ s savivaldybÃ : GudeliÃ ³, Igliaukos, Liudvinavo, MarijampolÃ s,Sasnavos ir Ã unskÃ ³ seniÃ «nijos,  MaÃ ¾eikiÃ ³ rajono savivaldybÃ s: LaiÃ ¾uvos, MaÃ ¾eikiÃ ³ apylinkÃ s, MaÃ ¾eikiÃ ³, ReivyÃ iÃ ³, TirkÃ ¡liÃ ³ ir ViekÃ ¡niÃ ³ seniÃ «nijos,  PrienÃ ³ rajono savivaldybÃ : AÃ ¡mintos, BalbieriÃ ¡kio, IÃ ¡lauÃ ¾o, Jiezno, Naujosios Ã ªtos, Pakuonio, PrienÃ ³ ir Ã ilavotos seniÃ «nijos,  Ã akiÃ ³ rajono savivaldybÃ : GelgaudiÃ ¡kio ir PlokÃ ¡Ã iÃ ³ seniÃ «nijos ir KriÃ «kÃ ³ seniÃ «nijos dalis Ã ¯ vakarus nuo kelio Nr. 3804, LukÃ ¡iÃ ³ seniÃ «nijos dalis Ã ¯ vakarus nuo kelio Nr. 3804, Ã akiÃ ³ seniÃ «nijos dalis Ã ¯ Ã ¡iaurÃ nuo kelio Nr. 140 ir Ã ¯ Ã ¡iaurÃ s rytus nuo kelio Nr. 137,  Ã iauliÃ ³ rajono savivaldybÃ s: BubiÃ ³, GinkÃ «nÃ ³, GruzdÃ ¾iÃ ³, KairiÃ ³, KurÃ ¡Ã nÃ ³ kaimiÃ ¡koji, KurÃ ¡Ã nÃ ³ miesto, KuÃ ¾iÃ ³, MeÃ ¡kuiÃ iÃ ³, RaudÃ nÃ ³ ir Ã akynos seniÃ «nijos,  Ã akiÃ ³ rajono savivaldybÃ : GelgaudiÃ ¡kio ir PlokÃ ¡Ã iÃ ³ seniÃ «nijos ir KriÃ «kÃ ³ seniÃ «nijos dalis Ã ¯ vakarus nuo kelio Nr. 3804, LukÃ ¡iÃ ³ seniÃ «nijos dalis Ã ¯ vakarus nuo kelio Nr. 3804, Ã akiÃ ³ seniÃ «nijos dalis Ã ¯ Ã ¡iaurÃ nuo kelio Nr. 140 ir Ã ¯ Ã ¡iaurÃ s rytus nuo kelio Nr. 137,  VilkaviÃ ¡kio rajono savivaldybÃ s: GiÃ ¾Ã ³ ir PilviÃ ¡kiÃ ³ seniÃ «nijos. 4. Poland The following areas in Poland: w wojewÃ ³dztwie warmiÃ sko-mazurskim: gminy SÃpopol i Bartoszyce z miastem Bartoszyce w powiecie bartoszyckim, czÃÃ Ã  gminy Kiwity poÃ oÃ ¼ona na pÃ ³Ã noc od linii wyznaczonej przez drogÃ nr 513 w powiecie lidzbarskim, gminy Srokowo, Barciany, czÃÃ Ã  gminy KÃtrzyn poÃ oÃ ¼ona na pÃ ³Ã noc od linii kolejowej Ã Ã czÃ cej miejscowoÃ ci GiÃ ¼ycko i KÃtrzyn biegnÃ cej do granicy miasta KÃtrzyn oraz na wschÃ ³d od linii wyznaczonej przez drogÃ nr 591 biegnÃ cÃ od miasta KÃtrzyn do pÃ ³Ã nocnej granicy gminy i czÃÃ Ã  gminy Korsze poÃ oÃ ¼ona na pÃ ³Ã noc od linii wyznaczonej przez drogÃ biegnÃ cÃ od wschodniej granicy Ã Ã czÃ cÃ miejscowoÃ ci Krelikiejmy i SÃ toczno i na zachÃ ³d od linii wyznaczonej przez drogÃ Ã Ã czÃ cÃ miejscowoÃ ci SÃ toczno, Sajna Wielka biegnÃ cÃ do skrzyÃ ¼owania z drogÃ nr 590 w miejscowoÃ ci Glitajny, a nastÃpnie na zachÃ ³d od drogi nr 590 do skrzyÃ ¼owania z drogÃ nr 592 i na pÃ ³Ã noc od linii wyznaczonej przez drogÃ nr 592 biegnÃ cÃ od zachodniej granicy gminy do skrzyÃ ¼owania z drogÃ nr 590 w powiecie kÃtrzyÃ skim, gmina Stare Juchy w powiecie eÃ ckim, gminy Kowale Oleckie, Olecko i Ã wiÃtajno w powiecie oleckim, powiat wÃgorzewski, gminy Kruklanki, Wydminy, MiÃ ki, GiÃ ¼ycko z miastem GiÃ ¼ycko i czÃÃ Ã  gminy Ryn poÃ oÃ ¼ona na pÃ ³Ã noc od linii kolejowej Ã Ã czÃ cej miejscowoÃ ci GiÃ ¼ycko i KÃtrzyn w powiecie giÃ ¼yckim, w wojewÃ ³dztwie podlaskim: gmina Orla, czÃÃ Ã  gminy Bielsk Podlaski poÃ oÃ ¼ona na wschÃ ³d od linii wyznaczonej przez drogÃ nr 19 biegnÃ cÃ od poÃ udniowo-zachodniej granicy gminy do granicy miasta Bielsk Podlaski i na poÃ udnie od linii wyznaczonej przez drogÃ nr 689 biegnÃ cÃ od wschodniej granicy gminy do wschodniej granicy miasta Bielsk Podlaski i czÃÃ Ã  gminy BoÃ ki poÃ oÃ ¼ona na wschÃ ³d od linii wyznaczonej przez drogÃ nr 19 w powiecie bielskim, gminy Kleszczele, Czeremcha i czÃÃ Ã  gminy Dubicze Cerkiewne poÃ oÃ ¼ona na poÃ udniowy zachÃ ³d od linii wyznaczonej przez drogÃ nr 1654B w powiecie hajnowskim, gminy Perlejewo, Drohiczyn i Milejczyce w powiecie siemiatyckim, gmina Ciechanowiec w powiecie wysokomazowieckim, w wojewÃ ³dztwie mazowieckim: gminy Domanice i WiÃ niew w powiecie siedleckim, gminy Ã askarzew z miastem Ã askarzew, Maciejowice, Sobolew i czÃÃ Ã  gminy Wilga poÃ oÃ ¼ona na poÃ udnie od linii wyznaczonej przez rzekÃ Wilga biegnÃ cÃ od wschodniej granicy gminy do ujÃ cia dorzeki WisÃ y w powiecie garwoliÃ skim, powiat miÃ ski, gminy JabÃ onna Lacka, Sabnie i SterdyÃ  w powiecie sokoÃ owskim, gminy OjrzeÃ , SoÃ sk, Regimin, CiechanÃ ³w z miastem CiechanÃ ³w i czÃÃ Ã  gminy Glinojeck poÃ oÃ ¼ona na wschÃ ³d od linii wyznaczonej przez drogÃ nr 7 w powiecie ciechanowskim, czÃÃ Ã  gminy Strzegowo poÃ oÃ ¼ona na wschÃ ³d od linii wyznaczonej przez drogÃ nr 7 w powiecie mÃ awskim, gmina Nur w powiecie ostrowskim, w wojewÃ ³dztwie lubelskim: gminy BeÃ Ã ¼ec, JarczÃ ³w, Lubycza KrÃ ³lewska, Susiec, TomaszÃ ³w Lubelski i miasto TomaszÃ ³w Lubelski w powiecie tomaszowskim, gminy BiaÃ opole, Dubienka, CheÃ m, LeÃ niowice, Wierzbica, Sawin, Ruda Huta, Dorohusk, KamieÃ , Rejowiec, Rejowiec Fabryczny z miastem Rejowiec Fabryczny, Siedliszcze, Ã »mudÃ º i czÃÃ Ã  gminy WojsÃ awice poÃ oÃ ¼ona na wschÃ ³d od linii wyznaczonej przez drogÃ biegnÃ cÃ od pÃ ³Ã nocnej granicy gminy do miejscowoÃ ci WojsÃ awice do poÃ udniowej granicy gminy w powiecie cheÃ mskim, powiat miejski CheÃ m, gminy Izbica, GorzkÃ ³w, Rudnik, KraÃ niczyn, Krasnystaw z miastem Krasnystaw, Siennica RÃ ³Ã ¼ana i czÃÃ Ã  gminy Ã opiennik GÃ ³rny poÃ oÃ ¼ona na wschÃ ³d od linii wyznaczonej przez drogÃ nr 17 w powiecie krasnostawskim, gmina Stary ZamoÃ Ã , Nielisz i czÃÃ Ã  gminy SkierbieszÃ ³w poÃ oÃ ¼ona na zachÃ ³d od linii wyznaczonej przez drogÃ nr 843 w powiecie zamojskim, gminy Hanna, HaÃ sk, Wola Uhruska, Urszulin, Stary Brus, Wyryki i gmina wiejska WÃ odawa w powiecie wÃ odawskim, powiat Ã ÃczyÃ ski, gmina Trawniki w powiecie Ã widnickim, gminy SÃ awatycze, SosnÃ ³wka i Wisznice w powiecie bialskim, gminy AdamÃ ³w, Krzywda, Serokomla, WojcieszkÃ ³w i czÃÃ Ã  gminy wiejskiej Ã ukÃ ³w poÃ oÃ ¼ona na zachÃ ³d od linii wyznaczonej przez drogÃ nr 63 biegnÃ cÃ od pÃ ³Ã nocnej granicy gminy do granicy miasta Ã ukÃ ³w, a nastÃpnie na pÃ ³Ã noc, zachÃ ³d, poÃ udnie i wschÃ ³d od linii stanowiÃ cej pÃ ³Ã nocnÃ , zachodniÃ , poÃ udniowÃ i wschodniÃ granicÃ miasta Ã ukÃ ³w do jej przeciÃcia siÃ z drogÃ nr 806 i na poÃ udnie od linii wyznaczonej przez drogÃ nr 806 biegnÃ cÃ od wschodniej granicy miasta Ã ukÃ ³w do wschodniej granicy gminy wiejskiej Ã ukÃ ³w w powiecie Ã ukowskim, powiat parczewski, powiat radzyÃ ski, powiat lubartowski, gminy HorodÃ o, Uchanie, NiedÃ ºwiada i czÃÃ Ã  gminy wiejskiej HrubieszÃ ³w poÃ oÃ ¼ona na pÃ ³Ã noc od linii wyznaczonej przez drogÃ nr 844 biegnÃ cÃ od zachodniej granicy gminy wiejskiej HrubieszÃ ³w do granicy miasta HrubieszÃ ³w oraz na pÃ ³Ã noc od linii wyznaczonej przez drogÃ nr 74 biegnÃ cÃ od wschodniej granicy miasta HrubieszÃ ³w do wschodniej granicy gminy wiejskiej HrubieszÃ ³w w powiecie hrubieszowskim, gminy GÃ usk, JastkÃ ³w, Niemce i WÃ ³lka w powiecie lubelskim, gminy MeÃ giew i miasto Ã widnik w powiecie Ã widnickim, powiat miejski Lublin, w wojewÃ ³dztwie podkarpackim: gmina Narol w powiecie lubaczowskim. 5. Romania The following areas in Romania:  Zona oraÃului BucureÃti,  JudeÃ ul ConstanÃ a,  JudeÃ ul Satu Mare,  JudeÃ ul Tulcea,  JudeÃ ul BacÃ u,  JudeÃ ul Bihor,  JudeÃ ul BrÃ ila,  JudeÃ ul BuzÃ u,  JudeÃ ul CÃ lÃ raÃi,  JudeÃ ul DÃ ¢mboviÃ a,  JudeÃ ul GalaÃ i,  JudeÃ ul Giurgiu,  JudeÃ ul IalomiÃ a,  JudeÃ ul Ilfov,  JudeÃ ul Prahova,  JudeÃ ul SÃ laj,  JudeÃ ul Vaslui,  JudeÃ ul Vrancea,  JudeÃ ul Teleorman,  Partea din judeÃ ul MaramureÃ cu urmÃ toarele delimitÃ ri:  Comuna Petrova,  Comuna Bistra,  Comuna Repedea,  Comuna Poienile de sub Munte,  Comuna ViÃeu e Jos,  Comuna Ruscova,  Comuna Leordina,  Comuna Rozavlea,  Comuna StrÃ ¢mtura,  Comuna BÃ ¢rsana,  Comuna Rona de Sus,  Comuna Rona de Jos,  Comuna Bocoiu Mare,  Comuna Sighetu MarmaÃ iei,  Comuna Sarasau,  Comuna CÃ ¢mpulung la Tisa,  Comuna SÃ pÃ ¢nÃ a,  Comuna Remeti,  Comuna GiuleÃti,  Comuna Ocna Ãugatag,  Comuna DeseÃti,  Comuna BudeÃti,  Comuna BÃ iuÃ ,  Comuna Cavnic,  Comuna LÃ puÃ,  Comuna DragomireÃti,  Comuna Ieud,  Comuna SaliÃtea de Sus,  Comuna SÃ cel,  Comuna CÃ lineÃti,  Comuna Vadu Izei,  Comuna Botiza,  Comuna Bogdan VodÃ ,  Localitatea GroÃii Ã ibileÃului, comuna Suciu de Sus,  Localitatea ViÃeu de Mijloc, comuna ViÃeu de Sus,  Localitatea ViÃeu de Sus, comuna ViÃeu de Sus.  Partea din judeÃ ul MehedinÃ i cu urmÃ toarele comune:  Comuna Strehaia,  Comuna Greci,  Comuna Brejnita Motru,  Comuna ButoieÃti,  Comuna StÃ ¢ngÃ ceaua,  Comuna Grozesti,  Comuna Dumbrava de Jos,  Comuna BÃ cles,  Comuna BÃ lÃ ciÃ a,  JudeÃ ul ArgeÃ,  JudeÃ ul Olt,  JudeÃ ul Dolj,  JudeÃ ul Arad,  JudeÃ ul TimiÃ,  JudeÃ ul Covasna,  JudeÃ ul BraÃov,  JudeÃ ul BotoÃani,  JudeÃ ul VÃ ¢lcea. PART IV Italy The following areas in Italy:  tutto il territorio della Sardegna.